Case 1:20-cv-01637-YK-EB Document 16 Filed 11/02/20 Page 1 of 6

gra,

. oo _ EP
Noy NTOp,
osm

__ a The He ted Stotes Districh Gouck "Ree \ —
ror The Middle District OF reansy VOI os

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GWoree Gomez
J Pl atift No, (i2C-Gv-O1e3i
Vv Judge Aone

 

 

 

 

 

 

 

OMas bull iHep, eta al

 

 

 

 

 

 

 

 

 

 

Plajat th ile A Notice OF Tatent _
To Persue Uader Medical Necliaance

Te COCe2d p Cert ea cate at “Merk

 

 

 

 

 

 

 

 

    

 

 

 

A

  

 

 

 

 

 

na Mow Here. COMes Plait tt 5 Gace e@ bome2. Pe- Se,
~ who avers the follow wing relief which will E explana below.

 

 

 

 

 

 

é “Pa REP No. 1042.3. Rule io4a.3 provides in Anak
un hel 4. Pegs cote soigtasd Pr on - ~ "ps senececttteneeeeen

6).L.0 any action osed UHC an a! 2G ation that a
deviated trom an accapla ble professional standard

attorney for the,oc the Plaintift ¢ nat repre sent
si le with the. complain Oc lai thin S| Lady days after
et ine of the comoplaioat. fi cortiticote. ot Mecit % | igned

A¥toroey ot party thot either:

mf
!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

 

 

 

 

 

 

iS
Sha
the
by +
ied

 

i) An appropriate | icensec oroftessional has SUPP

Oo san S tement that there expats oN reasonable.
pre bayilidy hat the Care sk) i ar Knowledge exercised

oc exhib ted 3 in the feccbmeak poactice or work thatis
the subyect ot the compl low, | outside acceptable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-01637-YK-EB Document16 Filed 11/02/20 Page 2 of 6

 

 

 

 

 

 

 

 

“professional standacda and that such condvet was
i

b CAUSA 14 be Aging about the. hacm Ot,

 

 

 

 

 

 

 

 

2) 2 clam thet 7 € defendants deviated trom

 

 

 

 

 

 

OAK acceptable scopes sional stan ards Ls ased solely

 

 

on alleca ions ; hot © nec licen sec prot goeignals foc.

 

 

 

 

 

 

 

 

whom this Detendant | {Ss resoanaivle aevi ate. d trom

 

AN aceceptabl @ protessional Standard | or

 

 

 

3) Expect testimony ot aX appcopriat << licen sec

 

CIOUM.

Prot Zostoncl is PODECES SEC foc. pce. secution of The

 

 

 

 

 

 

 

Jeon this. bome2 LAL a Wi mavetocward Wnder PA f

 

 

 

Giv 1o42, 3 Ducing the Pacts fen professional | Velo \) ty

 

f—

 

 

claim can be. wartoan ed bnder ered bili vy determinatibn.

 

When the. Socks OO orote ssional 3th GOS Dector | Coll len

 

Hsa B. Packya. of For Allen wood. medivin Turn. there, eyes.

and did not. warcank treatment on Plaintit’'s illness Alse

 

not. Guin. PESRee medication. foc PI amrers. Colitis , froctihs

—- ond ere st

thes aad Special Diet. OE Vo eae
Hospital 2007 PA super ieg 928 A.ad 1a7a, 1074-25 PA. Super
C+. 2.007) quoting PAR. Civ lo4a.3. Also Seat Tenoa We
Deerbelbra 2017 V5. Dist. Lexis 5577 Givil No. (:6V-i2-1278
acil Ly 2017) C aim that prison ofticials Fail el to respond

 

 

 

te On come aint doa Nain mec lication ond & “Sat ci jet is an

Fight Amendment claim .

 

 

 

 

 

 

 

Fed eral courts have. found that his cule. Constitutes

 

 

 

 

state. SL stant ive law and thus applies | intederal courts

 

 

 

 

 

in Pe nnsy VOD ILCD pursuant tol pie KR Ve Tomelins 304

 

US. GY 58 S.cy, 817,62 L.Ed. 1188 1938)

 

 

 
Case 1:20-cv-01637-YK-EB Document16 Filed 11/02/20 Page 3 of 6

 

 

 

 

 

 

 

 

 

 

 

two + theory Bale locac tice, claims BAC AC (Macy Nes

his. “Approach will be dis tuss Fucthee und-ec c

 

 

 

 

 

Gial i _.

 

 

 

 

 

 

 

 

 

 

 

Ln conducting t this Laguicy, A coucl must ask

 

 

 

 

 

 

 

two Fundamental question | in detecmining whether OW

 

 

Clawm Sounds 10 ocdinacy negli ige nce oc medical Mal
orachice:

 

 

ce Whether. the claim. aa to. go. ached
— +hek- ocurred. within the Course a PCO fess one)
relobinnshipsand

 

 

 

 

 

 

2) Whether the C avin Cases Questions. of medi cs] _

 

 

 

judqment beyond the cealm ot Common Koow) ledge ‘and
experience, SeelDawis Ve United Sheates 2009 us. Dis
Lexis 27835 Alo, 07-0566 2007 WL 890938 at 5 MD. PA
Mer al, 2009)C eit ring Smith fs Friends Hospital, 2007 PA, —_ 2
“Qbper. 188,928 Aad 1072 1975-76 PA. Soper. 2007.) Wh en
_ 2M idence. | is predicated, Care and treatment by | \Feensed _ a
profession. ls the eviden. ce_must be. chacachirized. AS uw.

 

 

 

eV den ce. © ‘re ADS, Lonal A eg) igs Nee. OE

 

 

 

 

 

 

 

 

 

 

ome, theory} iA This. ace dicected at the tacts

 

 

Obt or hicd Circ) it which comestorth as & limit citCum-

 

 

stonce, pon cettain acts Or OMISSION by ecison medical
stadt a COA Const! tute on bee ach ot ON acd inacy negligence
duly. dust ao) alomes Case he \ASAS deprive 4 Kp : 7
receive pco pec medication and Spe ciol Diet. The

Tec: 2 that does act involve aN La sue. o medica)
yodament ond therefore can constitute a breach ot the

Onde 4 aiates ocd inacy leaal duty seelReigle Ve Reish

et al i U.S. Dish. Lexia 13489 Civil Wo. | Cv-il-oosa 3

Cic sae z 2011} The court hel id that po haiaa ua Lama te

adequately stated Exahth Awwead monk” claims Toc inadequate.

 

 

 

 
Case 1:20-cv-01637-YK-EB Document16 Filed 11/02/20 Page 4 of 6

 

 

Medical care agaist defendants a prison doctor and
Non medical prison officials, because p lainthtt alleged
thet the doctor was aware of bis seriaus medical needs,
That the dactoc weongtully delayed ond wrilheld tceakment
Thet the dockec's conduct resulted in pan discomfoct and
Ane worsening of Plaiatift's medical conditions, Also See
Pee (Jones v Unite States GI F.3d 623 625 3d cic 1996\
co ni larly the denral of access te medical treatment
by medical. stoff has beea debecmined to constitute an

ack of otdinacy. negligence. Gamez. Fucker wilh guide.

 

his theary in all wag administrative Failuce rothec than
medical malocrachi ce The Com plaint soun ds in ocdinary
. Megligence.. See (Balter yw United States, NO. 310d-evrtHoh,
- 20Te U.S. Dist. hexis YES9Y 2014 WL 126540. at as MD, PA.
_ ..Aec.7, 20) Also see MeLean v. United States, 2016 US. Dish.
— Lexis _te70e. AD. PA. Feb uj 20t b) Or edibils ty Essve. ou.

 

lyon, the cecord which is directed

 

tp ee AT OME CEILS
at Vis staae of Pre ceed ing when hi 4 atten A On «was
Cleachy met UAOo the Fact = zach ot the. Deten dant's - a
___ $tobing bomezs fer Loom Golitis, proctibis and acostatvhs,
ce _Futhecvi AQUICAD - yh at ‘omez needed. mne dj ' cakian and Special
Diet because of Colitis. To all ed. an kighth am endment

_ favse of action base on he 4 Qa bre. rO0 covide adequate vo
medical core a plainttt vst demenst rabe., a
) Thakthe Defendant's wece del ibecately
— iad ttecent do plaintitt's medicals needs andi
gg ayTh aw these n eeds Wece serious. See (, Ro VSe.
Ne Plantier (Ga F3d 19a '97 3° cic 1999) lo uotiag Ramos
ve ham £39 Fad 554 57! io cic_ i480) A ccordingly
CO lNeaotians thot qa eri gonec WOs Sec ved Food contaminated
Or Valobed by Tore. an abyects and wias ane red as a

& v ° t
Cesolt amiaht. 2 s0V event to stote t.. Lg hth Oct

 

 

fourteenth “A mend men bel ct Wo A\so 3 ee(Tenc nV. DQ ce 1 Let bis .

 
Case 1:20-cv-01637-YK-EB Document16 Filed 11/02/20 Page 5 of 6

 

 

2O17, U.S. Dist Lexis 55 THe Civil wots Cy-1a-1278
Roc) 2, 2oi7}l) loaim that feos aft eials Fexi\\ led Lo

__fespand toa compliant hot Dain medication and a,
sok Diek Vs an Eighth Amendment’ claim.

Wy th this said Gomez. will l_cely _On” th he Faebs. a

05.such \n. PA. K.Giv. 104d, 3. Waele af this Fone the A
_. couck. should cely on Uce iibils hay ack Fioding” po _
Seals defendan 5 ion ncioe QD thet LS develoge ln the.

 

 

 

 

 

the hee Me. +. meg > Press, ocak & y, ude — =
Yuet “lth Pl mint oes RY aye | notice = Judge on

en TSU NAGLE medical Ne glige ho proceed
epee Meck. “ — es

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ _ Date: Oct 2, 202. — Respecttull Y you belted
ee TG —
Le Py
OOS GomenaTaaay=054 _
oo, Co . es ‘i lenuiood medium _
_ — i _P dD. B. OX, LOOO
hike Deer, PA 17887

 

 

 

 

 
Case 1:20-cv-01637-YK-EB Docliment 16 Filed'11/02/20 Page 6 of 6

yc Comer 7297 “OSH
INMATE NAME/NUMBER: Jo ge. Gor

P.O. BOX. 20007 cae
WHITE DEER, PA 17887.

 

Clerk of Court | |
RECEIVED . DO. Box VAR |

SCRANTON
shing, Von AVE
Noy 02 man ALS Wor

cake al ee | Seranton, ph \BSO

DEPUTHARLERK

nar
é

 

|

. I

Fs, a F " ay t i
HOT BE 700 !
- [.

Vega mor |

jovdgdogedady yet ghATGf fot agaonatl yg Hggeioo Mf ph peel

Sats der EC
2 he bore aa

we
